UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6552



GEORGE TIMOTHY JOHNSON,

                                           Petitioner - Appellant,

          versus

ROBERT E. WARD, Warden; CHARLES MOLONY CONDON,
Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-95-2812-2-20AJ)

Submitted:   September 5, 1996        Decided:   September 17, 1996

Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


George Timothy Johnson, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant seeks to appeal the district court's order denying

his petition for habeas corpus relief under 28 U.S.C. § 2254

(1988), as amended by Antiterrorism and Effective Death Penalty Act
of 1996, Pub. L. No. 104-132, 110 Stat. 1214. Appellant's case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1988). The magistrate judge recommended that relief be denied and

advised Appellant that failure to file timely specific objections
to this recommendation could waive appellate review of a district

court order based upon the recommendation.1 Despite this warning,
Appellant failed to specifically object to the magistrate judge's

recommendation.

        The timely filing of specific objections to a magistrate
judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.2 Ap-

pellant has waived appellate review by failing to file specific

objections after receiving proper notice. Accordingly, we deny a
certificate of probable cause to appeal; to the extent that a cer-

tificate of appealability is required, we deny such a certificate.




        1
            Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).
    2
      Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See
generally Thomas v. Arn, 474 U.S. 140 (1985).

                                    2
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        DISMISSED




                                3